OFFICE     OF THE   ATTORNEY   GENERAL   OF TEXAS




Eon.T. J. cre?a Bsont~
TOW8t4tt08436~4 0f hai             xGia6r8
Mercantlk Building




aodluo   Y6#   a
-


                                                                                .   .




             In1901 the Twaaty-wmnth L6~16l6tur6     xu al-
    & tha  6-6 6t&te, but &’ 6OOtiOtl8   Of th6 Z@parfry:
    lr oprovldsd
         t       fo r
                    na lpmptl3n from It8 ~XX7V161Oll8 In
    th0   r0iidng         18nwtagiet

                  ‘Eao.    8.    PfoGc 8lld   after   the Jbf2686@         Oi
           thf8    6UMlbat        it8b6~       beualarSul Sol:6Ji7
           peraw to praotlwxa8afoIa6, mxr ryfr     or ob-
           stetrfw fa this 8tat.6 aroeptI tfzrrt, Al%
           thaw Who wOCI ~lXOt:OiBg MdIOIXI6b %bSRS
           priorto Jaauw 1, 1885. &aoo& hll thoM
           who bagan the prsotloool'~eQloIne    in fhir
           8t6te 6ft6rthe obora&ate Who h6Vs O~~~lied
           Wfth tb* 16x6 Of tbi8    8t6i.O            Z6@ating        tb
           prwtlw      OS mdlolaa la force               rfor    to   the
              686@Ofthi8AOt.****                        P mts    1901,
           r   7th &g.,     oh. 12, p* la).




                  860.    6 Of   t&O 1907     Act,    khfh  6-8    OOt @&@al
    in subwpeat           eu6Dda tolOt8
                                    r y OI            OOd~iO6tiOSL6   Ot ths
    8tatut.8,       >rO7;6441
.   .




        Bra. T. il. Crow4, s4or4tary.               Pace 8

                             boardof
              abdlorl.Xstinin~                    tLiS 8tat4, 8hti
              pX'466atf0       th   8OOT6 Of tibdlOti1 LInniXiOto  tOr
              the &tot6       of 93X66   doOumnt8 OT tO&6ll       WSti-
              fled  trazub6rlgt6      of
                                       aooumoat8 rutlIoI6ai to bs-
              tsblirh the       oxlath&  11~6660 brrrtoS3r6 imus&
              by preti0~8      0ulpining       boardsOS thl6 8t6ta or
              0x6 tloasirIrtIngtmb*r any law end 6h6il
              taoo T va tmn said board VsrIfIO%t~%n lIcm%a
              wYoh 8h611 b6 rrooxdoctIn the dirtdot ol%rk*%
              Oft;06 in the conaty  in w!doh t&6 liO6nti6t66
              #6y Z60168 + 4 + *
                       kotioa    1.8 OS the     AOt   provided     that     all   certl-
        fIOatb% IWUO~ by azqb06rd~of 6utdfo6lsx6dnrs OS th0
        state, under any forwt lrw, 8houl4 woatlnuaIn tull
        Soras aad attwt for one yoanr6Stor t’;o
        and. furth4r prtiidad that any p4raon
        Withi th6 &at@ UodertM
        or any 6xoaptIcme tbsnto, whoa the
        6oald 6ontlnUe t0 pr66tlO8 Sop'au6 par     thW66ft6r rdth-
        out OoBp1I6ZNb rlth th@ grari8font therwf.

                 Ia or&r, thoretors, for b% Y. lzooro,under
        fhr f6at8 68 etated by.yoa,to hare ouiqliedrlth tk
        provI8bno OS the 1907 Act, he masthnr ultblnon6 y66r
        atter     It bso6ma eSSeotI+o, pre~ntsd                  to tbs State Board
        Ot   EkdiOti      ~Z6?&6r8    th8 lXiDti
                                              V6m     d
        med by tba,LUmrlotBoardOS U~bloalEx 6x l   1 2~~?~i*
        lVfd4nO4 Of th4 r4OO~g    tbZUOf CtXl@i3611 04Ttifi&
        tXWi8Orfpt8 OS doomwits nritioient to .6t6tlish~th@
        WI8tenOO or Yalidity OS 6-h liaaar6 &61%UpOn, th6
        st6tO 806?d 0s &.?.fiiCOl
                               mdi0r8   *Cd a bT@ iOS~06 t0
        hln Itt6rISio6tIoQ           1101nn.
                 This Wora &lb a&,&.     Ww, houmer, 6pgmxI-
        %¶tOly 88 PoZrr 16tW   he pT686at8 6uOb to thr &tat6
        Boer4 of Xee(LbmlliZT&6r8 uith'bir a~pliostion t# th8
        Iaaueaoe to hla or a tsrit~oatloa lleonsr whereby he nay
         r6otioa asdlolno in -268.   msaw th8 uontIon I8 tb
        Btats Booti OS Wdloal Exaxdmre rutlror4sad to i maa
        tuohtl6666e0
                       W4 thinkuargI68tion6bl~            not. Th4soam            a0   pro-
        vision8      in  the 19OV Aot, or in          mabwpurat           wnadato~     Sot8
        thawto, carin the prsa4nt 6tatutory law ot T6Z66, 6a-
                                                                              .   .




Eon. T. f.           Crow4, Seantnry,    Face 4


th~&8h&   th8 stats Board Of &diO61  ikdWr8   to i66W
a v~rliloatloa liceno. to aa lndlrldml r!m did not,
with4         014 y46r attar the 4rs8etir0 date 0s the 1907
AOt      t6h
          thO -0Wl8tiy Step8 buforr th@ Qt6t6 &Xl-d Of
M44&al Sxamlaen and rsoalvatherafrtm   8 v0riri0ati~
llconw* L'oworrr, xomr not only has t6116d to ooagly
with tha 1907 A&, but b would po56005 wither the ro-
qUirWCOnt        Of    th4   ~rO5eIlt1UW th*t Q641Cd  ~6OtitiOtW8
bo grrdu6tB8           of bona    iid.,rsputablm mOblOd 8Chgol8,
nor    thnt     ci    hfWiE&
                         8UCOW6f~l.ly          Q6666d    6x6niaatiOia   bd-
r0r4 the       6tst4 Baard ol wai00i
                                 Em~Iarro, aor that or
hating mglntrrad with th4 Stat4 Boiud OS &?adloal3%in-
inarr la tha pL6nner roqulred by &t%olo 4498~. Vern~*s


              fn holtllngthst tha       TemB     State    mar& OS Uodloal
-Or0     if4 WitbCUt fBUtttKdt$ t0 iSSU6 6 t4rifiO6tiOn
liwaw  t0 lL LT. LTOOM, Under the fuOt0  68 outlined in
spar latter,we 6r6 i& lo wr Owith an opinionof t&i8 do-
partmat, dur& the adnlnlatrstlonot Eozi.R. V. Davlduon,
tmb@r 66te oi rUly 18;'19OV wherein It 168 held that the
rerltloatlon lloinw ;rrovldedfor le,tM 1901 hot au&
ban bean Iscu~d after proper epplloatlon theretar,
wlthla ona ya6r fro3 ths 4ftectIv4 dot.4thercot.
              You     art.aoaord4gl~
                                   adrlwllthat It is the opln-
bZl Bf .th18 d4pOTti%Bt t&it th5 .TOX68 &tats &6X& Of &‘ililodi-
OtisX6&Wrlr’    UrdOr thl  f6Ot8 68 Btatd,    WOUld ba WithCUt
nuthorlty to iP6.w to the 6J&.iio6lAt, IL. 1:. l&xxT#, a verb
iioaticrl  lioenm to pr6OtiW    medlclnr,4 Tox68.




                      ATTORNEY GENERAL OF TEXAS